DETAILED ACTION
Status of the Claims
	Claims 16-30 are pending in the instant application. Claims 22, 25-26 and 30 have been withdrawn based upon Restriction/Election as discussed below. Claims 16-21, 23-24 and 27-29 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
	Applicant's election with traverse of Group I drawn to composition(s) of matter, currently claims 16-21, 23, 24, 27, 28 and 29, in the reply filed on 01/04/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because a serious burden is not a consideration under lack of unity practice. Particularly, MPEP § 1850 states, in part, that in applying PCT Rule 13.2  to international applications as an International Searching Authority, an International Preliminary Examining Authority and to national stage applications under 35 U.S.C. 371, examiners should consider for unity of invention all the claims to different categories of invention in the application and permit retention in the same application for searching and/or preliminary examination, claims to the categories which meet the requirements of PCT Rule 13.2. PCT Rule 13.2 states: Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1  shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. And PCT Rule 13.1 states: The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention").
The requirement is still deemed proper and is therefore made FINAL.
	Claims 22, 25-26 and 30 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/04/2021.
Priority
	The U.S. effective filing date has been determined to be 10/04/2017, the filing date of the document PCT/EP2017/075245. Applicant's claim for a priority date of, 10/07/2016, the filing date of document EPO 16192882.5, is acknowledged, however no English translation of the this has been provided and written description support under 35 U.S.C. 112(a) cannot be confirmed by the examiner. Accordingly, 
Information Disclosure Statement
	The information disclosure statements submitted on 04/04/2019, 08/14/2019 and 02/02/2021were filed before/after the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Objection to the Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title of the instant application is “SPHERICAL MICROPARTICLES”. The title should be brief but technically accurate and descriptive and should contain fewer than 500 characters. The title does not describe the main purpose of the invention. It is generically applicable to any spherical microparticles, which the instant invention is not drawn to. Applicant perhaps may include in the title the specific class of polymers that are utilized to make the spherical microparticles and the major uses of such spherical microparticles.  Inasmuch as the words "new," "improved," "improvement of," and "improvement in" are not considered as part of the title of an 

Claim Objections
	Claims 22 and 25 is objected to because of the following informalities:  Claims 22 and 25 are objected to as depending from a withdrawn claim.  Applicants should cancel claims depending from withdrawn claims or rewrite them in independent form. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 16-21, 23-24 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 16 is rejected as being indefinite because the claim recites “those particles” in line 4. It is unclear what “those microparticles” is referencing in the context of the claims, particularly “those microparticles” would suggest a subset of the spherical microparticles but the claim does not delineate a subset of microparticles.  It is unclear why the claim refers to “those microparticles” rather than to “the spherical microparticles”. The claim should also be consistent in referring to “the spherical microparticles”. Furthermore, the limitation “those microparticles” is followed by a comma; it is unclear whether the portion of the claim following comma is or is not part of the recitation regarding the “at least 80% of those microparticles”. If not, it’s unclear what “at least 80% of those microparticles” does refer to. Appropriate clarification is required.
	The examiner suggests rewording the claim to recite “wherein at least 80% of the spherical microparticles have a particle diameter which does not deviate from the mean particle diameter of the spherical microparticles by more than 20%”. Additionally, there should be a comma after “10-600 µm” rather than the word “and” since the claim contains additional wherein clauses. It looks like a new limitation regarding pores starts after the comma in line 5; it would be clearer to have the limitation start with “wherein each of the spherical microparticles have on 
	Claim 16 is further rejected as being indefinite because the claim recites “the particle diameter” in line 4. It is unclear what “the particle diameter” is referencing in the context of the claims. Appropriate clarification is required.
	Claim 16 is further rejected as being indefinite because the claim recites “the diameter” in line 6. It is unclear what “the diameter” is referencing in the context of the claims. Appropriate clarification is required.
	Claim 16 is further rejected as being indefinite because the claim recites “the wall material consists of a composition comprising1 at least one aliphatic-aromatic polyester” where the transitional phrase “comprising” invites any number of unrecited claim elements thus rendering the claimed solubility indefinite because “the wall material” is not limited to the aliphatic-aromatic polyester (see, e.g., MPEP §2111.03). It is unclear whether the Applicants actually intend the recited “consist of” or intend the recited “comprising”. It is not clear what the “consists of” limits or 
Appropriate clarification is required.
	Claims 17-21, 23-24 and 27-29 are rejected as depending from and doing nothing to cure the shortcomings of the instant claim 16.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 16-17, 19-21, 23-24, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over NAIR (US 2015/0111144; published April, 2015) in view of WHEATLEY (WO 97/22409 A1; published June, 1997) and SCHMIDT (EP 0 397 245 A2; published November, 1990).
Applicants Claims
	Applicant claims a composition of spherical microparticles composed of a wall material and at least one cavity that comprises a gas and/or a liquid, which have pores on the surface thereof, 
	wherein the spherical microparticles have a mean particle diameter of 10 - 600 µm and wherein at least 80% of those microparticles, the particle diameter of which does not deviate from the mean particle diameter of the microparticles of the composition by more than 20%, each have on average at least 10 pores, the diameter 
	wherein the wall material consists of a composition comprising at least one aliphatic-aromatic polyester, and the wall material has a solubility in dichloromethane of at least 50 g/l at 25°C (instant claim 16).
Claim interpretation: Instant claim 16 recites “those microparticles” in line 4 which is being interpreted as “the spherical microparticles have a mean diameter of 10 - 600 µm”. And for “those microparticles” the features (i) the particle diameter of which does not deviate from the mean particle diameter of the microparticles of the composition by more than 20%; (ii) each of these microparticles has on average at least 10 pores, the diameter of which is in the range of form 1/5000 to 1/5 (i.e. 0.02 to 20%) of the mean particle diameter; and (iii) the diameter of each of these pores is at least 20 nm, are limited by the claim.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            NAIR teaches composite particles having a solid non-elastomeric continuous phase made of an organic polymer, and dispersed within this non-elastomeric continuous phase are many multi-compartment porous chemically crosslinked elastomeric particles (see whole document, particularly the abstract). NAIR teaches that their composite particles are useful as toner particles in electrographic imaging fragrance delivery, among others ([0050]).
	NAIR teaches that their composite particles generally have a mode particle size of at least 10 µm and up to and including 100 µm ([0054]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05-I) (instant claim 16, “the spherical microparticles have a mean diameter of 10 - 600 µm”).
	NAIR teaches that “The shape of the composite particles can be characterized
by an "aspect ratio" that is defined as the ratio of the largest perpendicular length to the longest length of the composite particle.” And that “For example, composite particles are considered "spherical" when they have an aspect ratio of at least 0.95 and up to and including 1. For the non-spherical composite particles, the aspect ratio can be as low as 0.1 and up to and including 0.95, and in some embodiments, the aspect ratio can be 0.95 and down to and including 0.4.” ([0055]). NAIR further teaches that their particles include spherical particles which can be produced using “shape control agent” ([0131])(instant claim 1, “[for] at least 80% of those microparticles, the particle diameter of which does not deviate from the mean particle diameter of the microparticles of the composition by more than 20%”). 
	NAIR teaches that “The methods for generating pores in polymeric particles are well known in the field of polymer science. However, each type of porous 
	NAIR teaches the organic polymers, of the solid non-elastomeric continuous phase, include “polyesters of aromatic or aliphatic dicarboxylic acids with one or more aliphatic diols, such as polyesters of isophthalic or terephathalic or fumaric acid with diols such as ethylene glycol, cyclohexane dimethanol, and bisphenol adducts of ethylene glycol or propylene oxides.” ([0057])(instant claim 16, aliphatic-aromatic polyester; instant claim 17). And that “which organic polymers individually or collectively have a glass transition temperature (Tg) of at least 25 °C, and generally of at least 40 °C, and up to and including 120 °C.” ([0056])(instant claim 19). Regarding instant claim 21, NAIR discloses “polyesters of aromatic or aliphatic dicarboxylic acids with one or more aliphatic diols”, as discussed above, and "It is prima facie obvious to combine two compositions each of which is taught 
	NAIR teaches that the multi-compartment porous chemically crosslinked elastomeric particles are produced using a water-in-oil emulsion polymerization method including a first and a second polyfunctional reactive compound such as reactive urethane acrylate compounds, and mixed esters of polybutadiene dimethacrylate and 1,6-hexandiol diacrylate compounds (i.e. Sartomer: CN 986 and CN 301) [0095] through [0114] (instant claim 20, an additional polymer selected from polyacrylate and polyurethane, among others).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of NAIR is that NAIR does not expressly teach (1) the claimed pore structure (i.e. “each of these microparticles has on average at least 10 pores, the diameter of which is in the range of form 1/5000 to 1/5 (i.e. 0.02 to 20%) of the mean particle diameter, and the 
	Regarding the pore structure NAIR teaches that “The methods for generating pores in polymeric particles are well known in the field of polymer science. However, each type of porous particle often requires unique methods for its manufacture.” ([0005]). And WHEATLEY teaches hollow polymer microcapsules made by a method of dissolving a film-forming polymer in a volatile nonaqueous solvent, dispersing into the polymer solution finely divided particles of a volatilizable solid core material to produce porous microparticles (see whole document). WHEATLEY specifically teaches that: “The polymer coating or layer that is formed in the method of this invention and that constitutes the resulting hollow polymer microcapsules is characterized by permitting permeation and diffusion of gases through the polymer membrane, and the polymer coating or layer is therefore preferably porous. The polymer coating or layer may have pore sizes ranging from a few nanometers to several hundred nanometers or more in size. However, the porosity of the polymer coating or layer is preferably such that the pore sizes are in the range of about 50 nm to about 2000 nm (2 μm ). The amount or degree of porosity may be controlled (i) by the selection of the film-forming polymer or the molecular weight of a specific polymer, (ii) by the use of pore-forming additives and/or (iii) by adjusting the thickness of the formed polymer coating or nd paragraph) (instant claim 1, “each of these microparticles has on average at least 10 pores, the diameter of which is in the range of form 1/5000 to 1/5 (i.e. 0.02 to 20%) of the mean particle diameter, and the diameter of each of these pores is at least 20 nm”).
	SCHMIDT teaches perfume particles for use in cleaning and conditioning compositions (see whole document) including a carrier material such as polyesters (p. 5, lines 23-24). SCHMIDT teaches the perfume particles of their invention include from about 5% to about 70% of a perfume dispersed in from about 30% to about 95% of a water-insoluble polymeric carrier material (p. 3, lines 40-45). SCHMIDT teaches that the term “perfume” means any odoriferous material or any material which acts as a malodor counteractant, and generally such materials are characterized by vapor pressure greater than atmospheric pressure at ambient temperatures, and will most often be liquid at room temperature (p. 4, lines 10-16)(instant claim 1, “spherical microparticles composed of a wall material and at least one cavity that comprises a gas and/or liquid”; instant claim 28, “A perfume […] comprising an aroma chemical.”,  instant claim 29, “the aroma chemical […] in 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a porous composite microparticle for fragrance delivery including an aliphatic-aromatic polyester, as suggested by NAIR, the pore structure being suitable for fragrance delivery per the teachings of NAIR and WHEATLEY, and including an aroma chemical that is liquid at room temperature as taught by SCHMIDT, in order to provide for the efficient delivery of a large number of perfume types to an appropriate substrate for example delivery of a fragrance to a substrate such as fabric through laundry processing (SCHMIDT, p. 4 lines 40-41).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to produce porous microparticles using an aliphatic-aromatic polyester suitable for fragrance delivery as suggested by NAIR, WHEATLEY, SCHMIDT and in view of the ordinary level of skill in the art to which the invention pertains. Therefore, the invention as a whole would have been prima facie obvious to one of 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over NAIR  in view of WHEATLEY and SCHMIDT as applied to claims 16-17, 19-21, 23-24, 27-29  above, and further in view of Brunner et al. (“Performance of biodegradable microcapsules of poly(butylene succinate), poly(butylene succinate-co-adipate) and poly(butylene terephthalate-co-adipate as drug encapsulation systems, 2011, ELSEVIER; Colloids and Surfaces B: Biointerfaces, Vol. 84, pp. 498-507).
Applicants Claims
	Applicant claims a composition of spherical microparticles composed of a wall material and at least one cavity that comprises a gas and/or a liquid, which have pores on the surface thereof, as discussed above.
	Applicants further claim the aliphatic-aromatic polyester is selected from the group consisting of polybutylene azelate-co-butylene terephthalate (PBAzeT), polybutylene brassylate-co-butylene terephthalate (PBBrasT), polybutylene adipate 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            NAIR teaches composite particles having a solid non-elastomeric continuous phase made of an organic polymer, and dispersed within this non-elastomeric continuous phase are many multi-compartment porous chemically crosslinked elastomeric particles, as discussed above and incorporated herein by reference.
	WHEATLEY teaches hollow polymer microcapsules made by a method of dissolving a film-forming polymer in a volatile nonaqueous solvent, dispersing into the polymer solution finely divided particles of a volatilizable solid core material to produce porous microparticles, as discussed above and incorporated herein by reference.
	SCHMIDT teaches perfume particles for use in cleaning and conditioning compositions, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of NAIR, WHEATLEY and SCHMIDT  is that AIR, WHEATLEY and SCHMIDT do not expressly teach the aliphatic-aromatic polyester is selected from the group consisting 
	Brunner et al. teaches biodegradable microparticles for drug delivery including the polymer species poly(butylene terephthalate-co-adipate) (PBTA) (i.e. polybutylene adipate terephthalate (PBAT)) produced by double emulsion/solvent evaporation (see whole document). Brunner et al. teaches that the particles produced were suitable for drug delivery and prolonged release of bioactive agents (p. 499, col. 1, 3rd paragraph; p. 506, §conclusion).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a porous composite microparticle for fragrance delivery including an aliphatic-aromatic polyester, as suggested by NAIR, the pore structure being suitable for fragrance delivery per the teachings of NAIR and WHEATLEY, and including an aroma chemical that is liquid at room temperature as taught by SCHMIDT, in order to provide for the efficient delivery of a large number of perfume types to an appropriate substrate for example delivery of a fragrance to a substrate such as fabric 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to produce porous microparticles using an aliphatic-aromatic polyester suitable for fragrance delivery as suggested by NAIR, WHEATLEY, SCHMIDT, Brunner et al. and in view of the ordinary level of skill in the art to which the invention pertains. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 16-21, 23-24 and 27-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-22, 24-25, 29-31 and 33 of copending Application No. 17/045,691 (hereafter ‘691).
	Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are substantially identical to the instantly rejected claims and further include an additional polymer not expressly included/excluded from the instantly rejected claims.
	Instant claim 16 recites a composition of spherical microparticles composed of a wall material and at least one cavity that comprises a gas and/or a liquid, which have pores on the surface thereof, wherein the spherical microparticles have a mean particle diameter of 10 - 600 µm and wherein at least 80% of those microparticles, the particle diameter of which does not deviate from the mean particle diameter of the microparticles of the composition by more than 20%, each have on average at least 10 pores, the diameter of which is in the range from 1/5000 to 1/5 of the mean particle diameter, and, furthermore, the diameter of each of these pores is at least 20 
	Copending ‘691 claim 17 recites a composition of spherical microparticles composed of a wall material and at least one cavity that comprises a gas and/or a liquid, which have pores on the surface thereof, wherein the spherical microparticles have a mean particle diameter of 10 - 600 µm and wherein at least 80% of those microparticles, the particle diameter of which does not deviate from the mean particle diameter of the microparticles of the composition by more than 20%, each have on average at least 10 pores, the diameter of which is in the range from 1/5000 to 1/5 of the mean particle diameter, and, furthermore, the diameter of each of these pores is at least 20 nm, wherein the wall material consists of a composition comprising at least one aliphatic-aromatic polyester and at least one additional polymer, wherein the additional polymer is selected from the group consisting of polyhydroxy fatty acids, poly(p-dioxanones), polyanhydrides, polyesteramides, polysaccharides and proteins. Copending ‘691 claim 19 recites the composition of spherical microparticles according to claim 17, wherein the aliphatic-aromatic polyester is selected from polybutylene azelate-co-butylene terephthalate (PBAzeT), polybutylene brassylate-co-butylene terephthalate (PBBrasT), polybutylene adipate terephthalate (PBAT), polybutylene sebacate terephthalate (PBSeT) and polybutylene succinate terephthalate (PBST). Copending ‘691 claim 21 recites, the 
	The difference between the instantly rejected claims and the claims of copending ‘691 is that the claims of copending ‘691 expressly recite the additional species “at least one additional polymer, wherein the additional polymer is selected from the group consisting of polyhydroxy fatty acids, poly(p-dioxanones), polyanhydrides, polyesteramides, polysaccharides and proteins.” Thus, the copending claims of ‘691 are a species of the instantly rejected claims and would have anticipated the same.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of copending ‘691 because the copending claims of ‘691 are a species of the instantly rejected claims and would have anticipated the same. The skilled artisan would have been motivated to modify the claims of copending ‘691 and produce the instantly rejected claim because the inclusion of additional species is customary in the art as claims do not generally every constituent of a composition. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because the copending claims of ‘691 are a species of the instantly rejected claims and would have anticipated the same.
This is a provisional obviousness-type double patenting rejection.

	Claims 16-21, 23-24 and 27-29 of this application is patentably indistinct from claim 17-22, 24-25, 29-31 and 33 of copending Application No. 17/045,691. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The examiner cites the following U.S. Patent documents: BOEY (US 2011/0027376; published February, 2011) is cited as teaching microspheres composed of  a polyester such as PBAT (see whole document, particularly [0061]-[0062]). BLUM (US 2012/0312490) is cited as teaching the polybutylene aliphatic-aromatic polyester species PBAzeT, PBBrasT, PBAT, PBSeT, and PBST (instant claim 18) (see whole document, particularly [0039]).
	The examiner cites the following non-patent literature documents: Wit et al. (“Biodegradation Behavior and Material Properties of Aliphatic/Aromatic Polyesters of Commercial Importance,” Journal of Environmental Polymer Degradation, Vol. 5, No. 2, 1997, pp. 81-89) as teaching aliphatic-aromatic polyesters based on butanediol (BTA copolyesters) (see whole document). El-sherif et al. (“Development of a novel method for synthesis of a polymeric ultrasound 
	Claims 16-21, 23-24, 27-29 are pending and have been examined on the merits. Claims 22 and 25 is objected to; claims 16-17, 19-21, 23-24, 27-29 are rejected under 35 U.S.C. 112(a); claims 16-21, 23-24 and 27-29 are rejected under 35 U.S.C. 112(b); claims 16-21, 23-24, 27-29 are rejected under 35 U.S.C. 103; and claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/045,691. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IVAN A GREENE/Examiner, Art Unit 1619          

/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                      


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner advises Applicant that claims that include ambiguous transitional phrases are properly read as limited to the broader claim language (MPEP §2111: claims must be given their broadest reasonable interpretation in light of the specification). Thus the claim language “consists of a composition comprising” is being read as not limited by the transitional phrase “consists of”, but rather the broader “comprising” language which  is inclusive or open-ended and does not exclude additional, unrecited elements.